Citation Nr: 9924334	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  96-23 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Cecelia Arnold, private 
attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  He served in Vietnam and his decorations include the 
Combat Infantryman Badge and the Air Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which service connection was 
granted for PTSD and a noncompensable disability evaluation 
was assigned.  

The Board notes that the veteran was scheduled for a travel 
board hearing at the Jackson RO on June 6, 1999.  The record 
indicates that both the veteran and his representative were 
notified of the date and time of the hearing; however, the 
veteran failed to report and there is no indication from the 
record as to the reasons therefor.  Therefore, the Board has 
construed the veteran's failure to appear as a withdrawal of 
his hearing request in accordance with 38 C.F.R. § 20.704(d) 
(1998).  

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1)(1998).  The Court of Appeals for Veterans 
Claims (Court) has held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  Floyd v. 
Brown, 9 Vet.App. 88 (1996).  However, in July 1996, the 
Court held that § 3.321(b)(1) does not preclude the Board 
from concluding, on its own, that a claim does not meet the 
criteria for submission pursuant to the regulation.  Bagwell 
v. Brown, 9 Vet.App. 337 (1996).  The Court has also held 
that the Board must only address referral under § 3.321(b)(1) 
when exceptional or unusual circumstances are present.  
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).  Having 
reviewed the record with these holdings in mind, the Board 
finds no basis for action on the question of assignment of an 
extraschedular rating.


FINDING OF FACT

The available medical evidence does not demonstrate 
occupational and social impairment attributable to PTSD 
symptomatology.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  The Board notes that claims for 
increased evaluations are generally considered to be well 
grounded, where the disorder was previously service-connected 
and rated and the claimant subsequently asserts that a higher 
rating is justified due to an increase in severity since the 
original rating.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  

The veteran has not alleged, and the record does not 
indicate, the need to obtain any pertinent records which have 
not already been associated with the claims folder.  It is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist him, mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), has been 
satisfied.





Medical Evidence

Service medical records are negative for treatment, 
complaint, or diagnosis of PTSD, and the report of the 
veteran's July 1971 separation examination shows that he was 
psychiatrically evaluated as normal.  The DD 214 shows that 
his military specialty title was light weapons infantryman.  

In May 1988, the veteran was afforded a VA examination.  He 
reported that he had been hospitalized by VA in November 1987 
for alcohol rehabilitation, after he had "sort of a nervous 
breakdown," and "jumped on his folks."  The veteran also 
admitted a past history of marijuana abuse.  The examiner 
commented that the veteran had been admitted to the 
psychiatric unit at the Jackson VAMC in November 1987, 
apparently because of alcohol abuse, intoxication, and 
assaults on family.  Although the veteran mentioned Vietnam 
and occasional "nervousness" associated with conversations 
about Vietnam and television programs about Vietnam, it was 
the examiner's opinion that he did not satisfy the full 
criteria for a diagnosis of PTSD.  A diagnosis of alcohol 
abuse was provided.  

VA hospital reports show that the veteran was admitted to the 
Jackson VAMC in March 1995 for help with "drinking and his 
nerves."  It was noted that he worked as a heavy equipment 
operator for a trucking company and he was presently 
unemployed due to seasonal conditions.  On admission, he 
reported drinking a 12 pack of beer at minimum per day and 4-
5 cases during the weekend.  Just a few days prior to his 
admission, he had been involved in a head on collision when 
he was driving on the wrong side of the road.  

At the time of admission, the veteran reported that during 
his military service in Vietnam, he served in the light 
weapons infantry and he participated in frequent combat 
during that time.  His post-service employment history 
included working for Masonite, working on the coastline, 
working as a logger, and he had been employed in his current 
dozer job since October 1994.  The veteran also indicated 
that he had been married twice before and that both marriages 
had broken up because of his drinking.  

The veteran complained of frequent dreams about Vietnam, 
intrusive thoughts, flashbacks, hypervigilance, avoidance of 
others and avoidance of Vietnam veterans, a history of 
suicidal thoughts, and auditory hallucinations.  On mental 
status examination, he had a sad mood with a restricted but 
rich, appropriate affect.  He had average intelligence and 
fair judgment but adequate insight.  Treatment included 
pharmacotherapy with Ativan, Antabuse, and Prozac.  

In April 1995, the veteran was accepted for treatment into 
the Chemical Dependency Treatment Program (CDTP), and in May 
1995, he was accepted into the inpatient Trauma Recovery 
Program (TRP).  He attended various TRP therapy groups and 
educational programs.  At the time of his June 1995 
discharge, the following diagnoses were provided:  Axis I, 
substance abuse, alcohol dependence, possible PTSD; Axis II, 
none; Axis III, status post lacerations of nose and face 
secondary to motor vehicle accident, granuloma left lingula, 
benign, and status post malaria while in service; Axis IV, 
psychosocial stressor, unemployed, level of severity, two; 
and Axis V, Global Assessment of Functioning (GAF), deferred.  

A July 1995 follow-up treatment note indicates that he was 
maintaining sobriety, his PTSD was stable, he was compliant 
with medications, and he was working part-time.  

In September 1995, the veteran was afforded a VA PTSD 
examination.  He reported that he had not abused alcohol 
since his recent hospital admission.  He described his 
current status as not good, and noted that he was tense a lot 
and stayed away from everyone.  He admitted to daily thoughts 
of Vietnam and sleep impairment with dreams about Vietnam 2-3 
times per week, as well as avoidance of Vietnam movies, 
Orientals, and crowds.  He stated that the sound of a 
helicopter brought back memories of Vietnam and that he had 
avoided hunting since Vietnam because he was afraid to own a 
gun.  He denied a history of homicidal thoughts and admitted 
to thoughts of suicide on several occasions while drinking 
alcohol.  

On mental status examination, the veteran was well developed, 
well nourished, appropriately dressed, and adequately 
groomed.  He exhibited no unusual motor activities.  Speech 
was of even flow, and mood and affect were anxious and 
depressed.  He denied hallucinations and homicidal/suicidal 
thoughts and he expressed no identifiable delusions.  He was 
precisely oriented times four.  Remote, recent, and immediate 
recall were good.  He appeared to be of average intelligence.  
Judgment to avoid common danger was adequate.  Abstracting 
ability was adequate and insight was fair.  

The examiner commented that the veteran described many 
symptoms of suggestive of PTSD.  An addendum to the 
examination report indicates that psychological testing 
performed in May 1995 was consistent with a diagnosis of 
PTSD.  Final diagnoses included PTSD, alcohol abuse, and 
dependence.  

Pursuant to a November 1995 rating action, service connection 
was granted for PTSD and a noncompensable disability 
evaluation was assigned.  

A February 1996 VA progress note indicates that the veteran 
came to the mental health clinic for a scheduled appointment.  
He was alert, oriented, and cooperative, and he admitted to 
auditory hallucinations and frequent nightmares with regard 
to a woman he killed in Vietnam.  Impressions included PTSD 
by history and alcohol abuse by history.  A May 1996 progress 
note shows that the veteran complained that he was 
increasingly bothered by helicopters and gunfire from a 
nearby military base.  He indicated that he was drinking 
sporadically and using marijuana twice a month.  An 
impression of PTSD and drug abuse by history was given.  

In his VA Form 9 (substantive appeal), dated June 1996, the 
veteran indicated that he was seeking a 100 percent 
disability rating due to PTSD.  He indicated that his 
condition was disabling in that his ability to establish and 
maintain relationships with people had been impaired to the 
extent that he was isolated in the community except for the 
closest family members, and his psychoneurotic symptoms were 
so severe as to render him unable to hold down a job.  

An August 1996 VA mental health clinic note shows that the 
veteran was seen for a routine appointment and he continued 
to report anxiety, depression, mood swings, and nightmares.  
In addition, he talked about grief related to his father's 
death and indicated that he was helping to take care of his 
mother.  Mood was mildly depressed and he was alert and 
oriented times 4.  The report shows assessments of PTSD (?) 
and polysubstance abuse by history, with intrusive thoughts 
and nightmares related to Vietnam.  

VA treatment reports show that the veteran was hospitalized 
between October 24, 1996 and November 20, 1996, during which 
time he was admitted to the CDTP for treatment of alcohol 
dependency.  He reported a usual pattern of drinking 1/5 of 
whiskey or a case of beer every day for the last 7 months, 
and he reported associated blackouts with auditory and visual 
hallucinations since early 1996.  During his hospital course, 
he underwent occupational therapy, recreational therapy, and 
alcohol and drug rehabilitation.  The November 1996 discharge 
summary shows that the veteran was competent and employable.  
The following diagnoses were provided:  Axis I, alcohol 
dependence, continuous, marijuana abuse, and dysthymia; Axis 
II, none; Axis III, arthritis, asbestosis, and history of 
granuloma, left lung; Axis IV, moderate; Axis V, a GAF of 60.  

A February 1997 CDTP aftercare progress note shows that the 
veteran was dropped due to noncompliance with the group and 
no contact with the program.  

Additional inpatient treatment records show that the veteran 
was hospitalized by VA between February 14, 1998 and February 
18, 1998, for treatment of human bites to his left ear and 
nose (with bite amputation) and lacerations to the upper 
extremities and forehead.  

In October 1998, the RO sent the veteran a letter at his 
latest address of record, in which he was notified that he 
was being scheduled for another VA examination and he would 
be notified of the date and place of the examination by the 
VA Medical Center.  It was requested that the veteran submit 
any additional evidence to support his claim, to include 
evidence pertaining to any recent PTSD treatment.  

The record indicates that the veteran failed to report for 
the PTSD examination which was scheduled for November 1998.  
There is no indication from the record that notification 
regarding the examination was not received or that the 
veteran provided a reason for his absence.  


Analysis

As noted, the veteran failed to report for his scheduled VA 
PTSD examination in November 1998.  On appeal, therefore, the 
Board has adjudicated this claim based on the evidence of 
record in accordance with 38 C.F.R. § 3.655(b) (1998).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (1998).

The Board notes that the pertinent regulations governing 
evaluations of mental disorders were recently amended, 
effective November 1996. The Court has stated that where a 
law or regulation changes during the pendency of a case, the 
version most favorable to the veteran will generally be 
applied. See West v. Brown, 7 Vet. App. 70 (1994); Hayes v. 
Brown, 5 Vet. App. 60 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  A recent opinion of the VA Office of 
General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis. VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

It is noted that the RO originally evaluated the veteran's 
condition pursuant to the regulations in effect prior to 
November 1996.  Pursuant to a January 1999 supplemental 
statement of the case, the RO concluded that a compensable 
evaluation was not warranted for PTSD under the new rating 
criteria.

The criteria for evaluation of PTSD are set forth in the 
Schedule in Diagnostic Code 9411.  Prior to November 1996, 
the criteria for psychoneurotic disorders provided for a 
noncompensable disability evaluation where PTSD is manifested 
by neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  The next highest, or 10 percent rating 
is warranted where PTSD is productive of emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

According to the currently effective criteria found in 
Diagnostic Code 9411, a noncompensable evaluation will be 
provided for PTSD where a mental condition has been formerly 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  An evaluation of 10 percent 
is warranted based on evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Having reviewed the record, the Board has concluded that that 
available medical evidence does not support the assignment of 
a compensable evaluation for PTSD at this time.  
Specifically, the evidence does not demonstrate identifiable 
PTSD symptomatology which would warrant the assignment of a 
compensable evaluation under either the old or the new rating 
criteria pertaining to mental disorders.  

The available evidence indicates that the veteran has been 
hospitalized by VA for chemical dependency treatment on at 
least 3 occasions since 1987, and that he has undergone 
rehabilitation for continuous alcohol abuse and a history of 
drug use.  Although PTSD was diagnosed by a VA examiner in 
1995 and the veteran has described symptomatology consistent 
with PTSD, there is no indication that such symptomatology 
has interfered with the veteran's occupational or social 
adjustment.  

The recent hospital reports show that the veteran was 
employed seasonally as a bulldozer operator, and in addition, 
at the time of his 1995 hospitalization he reported that his 
marriages had broken up as a result of alcohol use and abuse.  
There is no available evidence which shows that PTSD has 
interfered with the veteran's work ability or that 
psychiatric symptoms have resulted in a decrease in his 
occupational efficiency or performance levels, nor does the 
evidence indicate that PTSD is productive of emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  Rather, the available 
evidence seems to show that the primary impediment to the 
veteran's occupational and social adjustment is ongoing and 
continuous substance abuse.  

As such, the Board finds that the available evidence is not 
indicative of identifiable PTSD symptomatology which is 
productive of social, occupational, or industrial impairment 
sufficient to warrant the assignment of a compensable 
evaluation for PTSD under any of the pertinent diagnostic 
criteria.  Accordingly, the schedular criteria for an 
increased evaluation have not been satisfied and the 
veteran's claim is denied.  

As noted, the veteran failed to appear for a scheduled VA 
PTSD examination in November 1998; likewise, he did not 
report for a travel board hearing which was scheduled for him 
in June 1999.  He also failed to respond to a request for 
additional information and evidence in support of his claim.  
In failing to submit these records and by not reporting for 
his scheduled examination or his personal hearing, the 
veteran has precluded the Board from reviewing additional 
evidence which may have been pertinent to his claim.


ORDER

An increased (compensable) evaluation is denied for PTSD.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

